Exhibit 10.1 A M E N D M E NT N U M B E R F O UR T O A M E ND E D A ND R ES T A T E D B U S I N E S S F IN A N CING A G R EE M E NT A ND W A I V E R O F D E F A U L T S This AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT AND WAIVER OF DEFAULTS (this “ A m e ndme n t ”) , dated as of November 13, 2015, is entered into by and among Western Alliance Bank , an Arizona corporation , as successor in interest to Bridge Bank , National Association (“ Len d e r ”), on the one hand , and Determine, Inc., a Delaware corporation , f/k/a Selectica, Inc. (“ Det e r mi n e ”) , and Selectica Sourcing Inc., a Delaware corporation (“ S ou r cin g ,” together with Determine , each a “ B o rr o w er ,” and collectively “ B o rr o w e r s ”) on the other hand , with reference to the following facts: A. Borrowers and Lender previously entered into that certain Amended and Restated Business Financing Agreement, dated as of July 25 , 2014, as amended by that certain Amendment Number One to Amended and Restated Business Financing Agreement and Waiver of Defaults , dated as of December 31
